DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102a2 as being anticipated by Yun (US 2020/0217112).
Regarding claims 1 and 13, Yun discloses a vehicle comprising: a vehicle body; a rail (not explicitly illustrated, See at least paragraph [0036], “Since the roller swing arm 10 is configured to rotate, it is possible to move the door in the longitudinal direction of the vehicle without a separate link structure even though the roller 1 moves in a state of being coupled to a curved rail instead of a rectilinear rail”) mounted on the vehicle body;  HYU-0372USoi-BI-15-a roller unit (Figure 1, element 1), wherein a first end of the roller unit is inserted into the rail and a second end of the roller unit is rotatably connected to a swing arm (Figure 1, element 10); and a sliding door (See at least paragraphs [0032-0041]), wherein the sliding door comprises a mounting bracket (Figure 1, element 30) and the swing arm is rotatably connected to the mounting bracket, and wherein the sliding door further comprises a hold-open lock apparatus of a sliding door configured to limit or release rotation of the swing arm (Figure 1, element 10) without interference with a rail, the hold-open lock apparatus comprising: a catch unit including a catch pin (Figure 1, element 40) that serves as a center of rotation of the swing arm, a catch (Figure 1, element 21) fitted over the catch pin, and a pawl release lever (Figure 1, element 23) rotatably fitted over the catch pin; a pawl unit (Figure 1, considered at least element 25) including a pawl pin (Figure 1, shown but not explicitly labeled, considered element which enables pivoting movement of element 25) located on a side of the swing arm, and a pawl (Figure 1, element 25) rotatably fitted over the pawl pin and configured to be locked to or unlocked from the catch; and a cable unit (See Figures 1 and 4-5, element 50) connected to the pawl release lever and configured to rotate the pawl release lever, wherein the pawl release lever is configured to rotate in one direction to rotate the pawl.  
Regarding claims 2-3 and 14, Yun discloses wherein the pawl comprises: a moving part (Figure 2B, considered area of elements 254 and 255) that is configured to move while facing the catch as the swing arm rotates; and a locking part (Figures 2B and 3B, considered area of element 251) that is bent and extends from the moving part and is configured to be locked by the catch to limit rotation of the swing arm from one direction to another direction.  
Regarding claims 4-5 and 15, Yun discloses wherein the catch comprises: a moving path part (Figure 3B, considered arcuate portion of element 21 oriented on the top as viewed from Figure 3B) to define a moving path of the moving part while facing the moving part; and a locking path part (Figure 3B, considered portion of element 21 that directly engages with element 251) that is bent from the moving path part to extend to an inside of the catch and provides a locking path to which the locking part is lockable.  
Regarding claims 6 and 16, Yun discloses wherein a pawl release pin (Figure 1, element 253) is provided on a side of the pawl so that the pawl release lever is configured to rotate the pawl (See at least Figure 1).  
Regarding claims 7-8 and 17, Yun discloses wherein the pawl release lever comprises: a seat part (Figure 1, considered portion of element 23 in area of element 253) on which the pawl release pin is configured to be seated as the swing arm rotates; and an unlocking part (Figure 1, considered portion of element 23 directly engaged with element 253) protruding from the seat part, the pawl release pin configured to move along the unlocking part as the pawl release lever rotates, wherein the vehicle further comprises an inclined surface between the seat part and the unlocking part (element 23 includes numerous “inclined surfaces” on its perimeter).  
Regarding claims 10 and 18, Yun discloses a connection lever having a first side rotatably connected to the pawl release lever and a second side connected to the cable unit (See Figures 4 and 5, shown but not labeled).  
Regarding claims 11 and 19, Yun discloses a guide hole is provided in the connection lever (See at least Figures 4 and 5, shown but not labeled); and a guide pin is provided on the catch and is configured to be inserted into the guide hole.  
Regarding claims 12 and 20, Yun discloses wherein: a spring (Figure 1, element 237) is provided on the catch pin and is configured to apply an elastic force to the pawl release lever; and a spring (Figure 1, element 257) is provided on the pawl pin and is configured to apply an elastic force to the pawl.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2008/0231074).
Suzuki discloses a hold-open lock apparatus of a sliding door configured to limit or release rotation of a swing arm (Figure 5, element 14) without interference with a rail, the hold-open lock apparatus comprising: a catch unit including a catch pin (Figure 5, element 16) that serves as a center of rotation of the swing arm, a catch (Figure 5, element 21) fitted over the catch pin, and a pawl release lever (Figure 5, element 24) rotatably fitted over a pin; a pawl unit (Figure 5, element 22) including a pawl pin (Figure 5, element 23) located on a side of the swing arm, and a pawl rotatably fitted over the pawl pin and configured to be locked to or unlocked from the catch; and a cable unit (Figure 5, element 30) connected to the pawl release lever and configured to rotate the pawl release lever, wherein the pawl release lever is configured to rotate in one direction to rotate the pawl. Although the pawl release lever of Suzuki is not configured such that it is rotatably fitted over the catch pin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hold-open lock apparatus of Suzuki such that the pawl release lever was arranged in a manner rotatably fitted over the catch pin, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70, and since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)). 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634